In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00024-CV
     ___________________________

 IN RE JEFFERY C. ARNIER SR., Relator




            Original Proceeding
Probate Court No. 2 of Tarrant County, Texas
     Trial Court No. 2019-GD00160-2


   Before Womack, Kerr, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered “Relator’s Motion for Voluntary Dismissal” and is of

the opinion that the petition should be dismissed. Accordingly, Relator’s petition for

writ of mandamus is dismissed.

                                                    Per Curiam

Delivered: March 31, 2021




                                          2